Per Curiam.

Respondent was admitted to the Bar in the Second Department in 1960. The charge of professional misconduct preferred against respondent is that in August, 1969 the respondent represented a defendant in a criminal proceeding in the Criminal: Court of the City of New York, Queens County. That on or about August 7, 1969 when the case appeared on the calendar it was adjourned to September 16,1969 and marked “ Final against the People ”. After the calendar call, respondent had' a conversation with the arresting officer and offered him. $250 to arrive late on the adjourned date, thereby causing a dismissal of the case against the client.
On September 18, 1969, on the basis of these facts, respondent was indicted for the crime of bribery. On March 25, 1970 he was convicted on his plea of guilty to the crime of criminal solicitation in the third degree. He was sentenced to an unconditional discharge. The respondent has admitted to the charge preferred against him.
The proven charge against the respondent constitutes serious professional misconduct (Matter of Goldstein, 36 A D 2d 271; Matter of Thaler, 30 A D 2d 166).
*214In mitigation, it appears that this is an isolated -transgression and that no other complaint of professional misconduct has been lodged against the respondent.
Under the particular circumstances of this case we have limited the sanction to be imposed upon respondent to a suspension from.practice for a period of 18 months (cf. Matter of Epstein, 37 A D 2d 333).
McGivern, J. P., Markewich, Nunez, Lane and Tilzeb, JJ., concur.
Respondent .suspended from practice as an attorney and counselor at law in the State of New York, for a period of 18 months, effective May 3, 1973.